Citation Nr: 0832932	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-01 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial rating for service-connected 
pseudofolliculitis barbae, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active military service from July 2000 to 
July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.


FINDING OF FACT

The veteran's service-connected pseudofolliculitis barbae is 
manifested by 1 percent entire body area coverage and 0 
percent exposed body area coverage, no disfigurement of the 
head face or neck, and does not require systemic therapy 
consisting of corticosteroids of other immunosuppressive 
drugs.


CONCLUSION OF LAW

The criteria for a disability rating higher than 0 percent 
have not been met.  38 U.S.C.A. §§ 1110, 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7806, 7813 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board finds that the letter dated in September 2004 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the veteran what information and evidence was 
needed to substantiate the claim decided herein.  The letter 
also requested that he provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In light of the Board's decision herein the 
effective date issue is moot.  

The veteran is challenging the initial evaluation assigned 
following the grant of service connection.  The Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Once the veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 
3.103(b)(1), 3.159(c), 19.29 (2007); Dingess, 19 Vet. App. at 
490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  The record reflects that the veteran received a copy 
of the December 2004 rating decision, the December 2005 
Statement of the Case (SOC), as well as the January 2006 and 
September 2006 Supplemental Statements of the Case (SSOC), 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  Thus, VA's duty to notify in this case 
has been satisfied.

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have VA 
treatment records.  The Board notes that in October 2004 and 
more recently in September 2006, the veteran was provided a 
compensation and pension (C&P) examination, at the request of 
the VA, in connection with his claim, the respective reports 
of which are also of record.  The record further includes a 
VA examination report from August 2005.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's disability.  Also, in Fenderson, the 
Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the veteran's service- 
connected disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

The veteran's disability has been rated under Diagnostic Code 
(DC) 7813, the code for dermatophytosis.  38 C.F.R. § 4.118.  
DC 7813 is to be rated as disfigurement of the head, face or 
neck (DC 7800), scars (DC 7801-7805), or dermatitis or eczema 
(DC 7806), depending on the predominant disability.  

DC 7800 provides ratings for disfigurement of the head, face, 
or neck based on 8 characteristics for disfigurement.  DC 
7800 further provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, or lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  More severe disabilities warrant higher ratings.  
The veteran's pseudofolliculitis barbae does not meet any of 
the criteria for rating under DC 7800.

DC 7801 and 7802 provide ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited 
motion.  These diagnostic codes are not applicable to the 
present appeal, as the veteran's disability produces no scars 
that cover an area of the body exceeding 6 square inches. 

DC 7803 provides a 10 percent rating for superficial unstable 
scars.  DC 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  DC 7805 provides that 
other scars are to be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118.

The Board finds that the diagnostic codes 7800-7805, 
pertaining to the head, face, and neck, and scars, do not 
adequately address the veteran's symptomatology.  Therefore, 
the provisions of DC 7806 for dermatitis or eczema apply.  

The DC 7806 provisions state that a 0 percent rating will be 
assigned when less than 5 percent of the entire body or less 
than 5 percent of exposed areas are affected, and no more 
than topical therapy has been required during the past 12-
month period.  A 10 percent rating will be assigned where at 
least 5 percent, but less than 20 percent of the entire body 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2007).

The Board finds that a 0 percent rating is warranted for the 
veteran's pseudofolliculitis barbae.  Included in the 
veteran's history on his C&P examination report dated October 
2004 the veteran stated that he had painful pustules and 
bumps in the follicles of his face, neck, chest, abdomen, 
back and groin areas.  The veteran further stated that there 
was hyperpigmented scarring on all areas and he always had 
lesions.  He was using, at the time, hydrocortisone cream to 
treat in all areas.  Upon examination the veteran was found 
to have small pustules and papules on his chin, neck, chest, 
abdomen, back and groin with hyperpigmented scarring, but it 
did not cover an area that exceeded six square inches.  The 
veteran was diagnosed with pseudofolliculitis barbae and 
generalized folliculitis involving face, chest, back, abdomen 
and groin.  

The veteran was again assessed, in August 2005, with 
pseudofolliculitis barbae and generalized folliculitis, 
however at this examination he was prescribed Dicloxacillin 
capsules to be taken three times a day for 10 days.  This is 
the only record of the veteran using anything other than 
topical creams to treat the skin condition and Dicloxacillin 
is not classified as a corticosteroid or other 
immunosuppressive drug.  

The Board acknowledges the veteran's statements in both the 
VA Form 9 and the notice of disagreement that the August 2005 
assessment gave a diagnosis of not only pseudofolliculitis 
barbae, but also generalized folliculitis in contrast to the 
previous October 2004 examination which stated the diagnosis 
as only pseudofolliculitis barbae.  However, the Board notes 
that the diagnosis reported in the October 2004 examination 
actually did include a diagnosis of generalized folliculitis 
as well.

More recently on the C&P examination dated September 2006 the 
veteran was found, upon examination, to have various 
postinflammatory flat hyperpigmented spots on his abdomen, 
lower chest, and right thigh.  There were multiple healing 
skin lesions on his left thigh and a raised papule in the 
groin area.  There were no lesions on his face at the time of 
examination.  Body surface area involved 1 percent with 0 
percent occurring in the exposed body surface area.  The 
examiner found no disfigurement or functional limitation on 
occupation or activities of daily living.  The examiner 
assessed the veteran with pseudofolliculitis barbae and 
generalized folliculitis by history because there were no 
active lesions at the time of the examination.

While the veteran's symptoms meet the criteria for the 0 
percent rating, the symptoms do not approach the severity 
contemplated for the next highest, 10 percent, rating.  See 
38 C.F.R. § 4.7 (2007).  Moreover, the evidence does not show 
that symptomatology associated with the veteran's 
pseudofolliculitis barbae more nearly approximates the 
schedular criteria associated with a higher rating under DC 
7813 (as rated under DC 7806) at any time relevant to the 
appeal period.  Therefore, a staged rating is not in order 
and the currently assigned 0 percent rating is appropriate 
for the entire appeal period.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected 
pseudofolliculitis barbae as a review of the record, to 
include the medical evidence, fails to reveal any additional 
disfigurement or impairment associated with such disability 
to warrant consideration of alternate rating codes.

Accordingly, there is a preponderance of the evidence 
persuasively showing that a rating in excess of 0 percent is 
not warranted for the veteran's pseudofolliculitis barbae.  
38 U.S.C.A. § 5107 (West 2002).

Furthermore, the Board notes that there is no evidence of 
record that the veteran's pseudofolliculitis barbae warrants 
an initial rating higher than 0 percent on an extraschedular 
basis.  38 C.F.R. § 3.321(b) (2007).  Any limits on the 
veteran's employability due to his pseudofolliculitis barbae 
have been contemplated in a 0 percent rating under DC 7813 
(as rated under DC 7806).  The evidence also does not reflect 
that the veteran's pseudofolliculitis barbae has necessitated 
any frequent periods of hospitalization or caused marked 
interference with employment.  Thus, the record does not show 
an exceptional or unusual disability picture not contemplated 
by the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Since application of 
the regular schedular standards is not rendered impracticable 
in this case, the Board is not required to refer this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2007) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 0 percent for 
pseudofolliculitis barbae is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


